Citation Nr: 1000242	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred as a 
result of treatment at Rockingham Memorial Hospital, from 
February 3, 2007, to February 7, 2007.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and May 2007 decisions of the VA 
medical center (VAMC) in Martinsburg, West Virginia.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  From February 3, 2007, to February 7, 2007, the Veteran 
received treatment from several providers at Rockingham 
Memorial Hospital.

3.  VA payment or reimbursement of the cost of treatment 
rendered at Rockingham Memorial Hospital from February 3, 
2007, to February 7, 2007, was not authorized prior to the 
Veteran undergoing that care.

4.  At the time the treatment was rendered, the Veteran was 
enrolled in the VA healthcare system but had not received 
medical services within the 24-month period preceding the 
private treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
incurred as a result of treatment at Rockingham Memorial 
Hospital, from February 3, 2007, to February 7, 200,7 have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).

Nevertheless, the Veteran was provided with the notice 
required by the VCAA in a July 2007 letter, prior to the July 
2007 statement of the case.  The VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits.  Consequently, the duties to notify and 
assist have been met.


Analysis

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 C.F.R. § 17.130 (2009), it states, "No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities."

The record shows that the Veteran has no service-connected 
disabilities, and the Veteran has not contended otherwise.  
He specifically indicated in an April 2007 written statement 
that his claim was one for nonservice-connected emergency 
treatment.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The records in this case show the Veteran sought treatment in 
the emergency room of Rockingham Memorial Hospital on 
February 3, 2007, for a tremendous sensation of shortness of 
breath.  He was admitted for treatment.  On February 7, 2007, 
the Veteran was discharged following treatment with diagnoses 
of deep venous thrombosis with pulmonary embolism, 
alcoholism, hypertension, hyperlipidemia, and right 
ventricular dysfunction.

Billing statements were received from Harrisonburg Medical 
Associates, Harrisonburg Emergency Physicians, Rockingham 
Memorial Hospital, PC Pathology Associates of Harrisonburg, 
Rockingham Radiologists, and Physician Billing Service for 
treatment from February 3, 2007, to February 7, 2007.

The Veteran has been denied reimbursement for these medical 
expenses because he had not received medical services in the 
VA health care system within the 24-month period preceding 
this treatment.  The Veteran does not dispute this finding.  
He asserts in a May 2008 written statement that he did not 
seek VA medical treatment between July 2000 and February 
2007, when he was hospitalized.

In support of his claim, the Veteran advances the following 
contention.  In a July 2007 written statement, the Veteran 
indicates that he was formally enrolled in the VA health care 
system in July 2000.  He states that, at that time, the 
requirement that Veterans receive VA medical care within the 
24 months prior to emergency treatment at a non-VA facility 
did not exist.  He contends that it was added to the 
requirements in July 2001, and he was not given any notice of 
this requirement.  The Veteran does not believe it was his 
responsibility to keep informed of this change.

The Board has carefully reviewed the evidence of record and 
finds that the Veteran's claim for reimbursement of medical 
expenses incurred from February 3, 2007, to February 7, 2007, 
at Rockingham Memorial Hospital must be denied. The reasons 
follow.

The Board has determined there was no prior approval for this 
treatment, and the Veteran has not contended otherwise.  
Therefore, the Board must now consider whether the appellant 
is eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey, 7 Vet. App. 143.  The 
Board finds that the Veteran is not entitled to reimbursement 
under the provisions of 38 C.F.R. § 17.1002, as the evidence 
shows he did not receive medical treatment at a VA facility 
in the 24-month period prior to his February 2007 private 
treatment.

As stated above, the Veteran does not contend that he sought 
VA treatment in the 24-month period prior to his 
hospitalization in February 2007.  He, instead, contends that 
he is entitled to reimbursement because he believes that this 
particular requirement was not implemented until after he 
enrolled in the VA health care system.  However, the Board 
points out that the condition that veterans must have 
received VA treatment in the 24-month period prior to the 
private treatment for which they seek reimbursement has been 
a requirement for reimbursement under this program since it 
was first implemented.  See Section 111(a) of PL 106-117; 113 
Stat. 1553 (1999).  Therefore, the Veteran's contention is 
erroneous.  All requirements associated with the Veterans 
Millennium Health Care and Benefits Act became effective on 
May 19, 2000.

Because the Veteran does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not evaluate whether the Veteran meets any of the other 
criteria, as the failure to meet one of them precludes 
payment.  Id.

While the Board empathizes with the Veteran, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed by 
Congress, and Congress has required that the claimant receive 
treatment at VA within the 24-month period preceding the 
furnishing of the emergency medical treatment as part of the 
requirements for reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  
The Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  "No equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim is without legal merit.


ORDER

Entitlement to payment of or reimbursement by VA for medical 
expenses incurred as a result of treatment at Rockingham 
Memorial Hospital, from February 3, 2007, to February 7, 
2007, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


